Citation Nr: 0630947	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  99-06 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the appellant may be recognized as the "helpless 
child" of the veteran for VA benefit purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
November 1945.  He died in July 1973.  The appellant is the 
veteran's daughter, who was born in December 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the appellant's claim for 
recognition as a helpless child of the veteran for VA benefit 
purposes.  The case is not ready for appellate review and 
must be remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


REMAND

In September 2003, the Board previously remanded this appeal 
solely for the purpose of obtaining records of the 
appellant's award of benefits from the Social Security 
Administration, on the basis that the award letter and all 
associated medical records might assist her in substantiating 
her claim that she was permanently incapable of self-support 
prior to reaching the age of 18 years, sufficient to meet the 
VA definition of "helpless child," for the award of VA 
benefits based upon her relationship to her father who had 
qualifying active military service.  

On remand, it appears that the AMC made several attempts to 
obtain the necessary Social Security records, but the Social 
Security Administration did not respond in any way.  The 
requested records were not forwarded, and the Social Security 
Administration did not respond that these records had been 
lost or destroyed or were otherwise unavailable.  In April 
2006, the AMC simply recited its attempt to obtain these 
records without success, and confirmed and continued previous 
denials of the appellant's claim.

The representative aptly pointed out that this was simply an 
inadequate exercise of the duty to assist required by VCAA.  
When VA is put on notice that pertinent and relevant medical 
or other evidence is held by another Federal department, VA 
must make whatever effort is necessary to obtain those 
records, or obtain an alternate satisfactory explanation that 
such records are lost, destroyed, or otherwise unavailable.  
While the AMC made three attempts to obtain these records, 
the file should not have been returned to the Board for 
appellate review in the absence of those records, or in the 
absence of information from the Social Security 
Administration that those records were lost, destroyed, or 
otherwise unavailable.  The US Court of Appeals for Veterans 
Claims (Court) has held that the Board is obligated by law to 
ensure that the RO complies with its directives.  The remand 
by the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Where the 
Board's remand orders are not followed, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Accordingly, the case is again REMANDED to the AMC for the 
following action:  

1.  The AMC should request the Social 
Security Administration to produce all 
records associated with the award of any 
Social Security benefits (SSI or SSDI) to 
the appellant, including copies of any 
and all award letters and all medical 
records associated with those award 
letters.  The RO must take whatever and 
however many actions necessary to either 
obtain the records, or to obtain a 
written response from the Social Security 
Administration indicating that these 
records were lost, destroyed, or were 
otherwise unavailable.  The claim must 
not be returned to the Board until this 
action is completed.  

2.  After completing the above 
development to the extent possible, the 
RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  The 
case should then be returned to the Board 
after compliance with appellate 
procedures.  The appellant need take no 
action until otherwise notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



